
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.10



TRIBUNE COMPANY
1996 NONEMPLOYEE DIRECTOR STOCK COMPENSATION PLAN
(As amended and restated effective December 9, 2003)


ARTICLE I
GENERAL

1.1    Purpose.    Tribune Company, a Delaware corporation (the "Company"),
hereby adopts this 1996 Nonemployee Director Stock Compensation Plan (the
"Plan"). The purpose of the Plan is to increase the stock ownership of
nonemployee directors, to further align their interests with those of the
Company's other stockholders and to foster and promote the long-term financial
success of the Company by attracting and retaining outstanding nonemployee
directors by enabling them to participate in the Company's growth through stock
ownership.

1.2    Participation.    Only directors of the Company who at the time an award
is made meet the following criteria ("Directors") shall receive awards under the
Plan: (a) the director is not an employee of the Company or any subsidiary of
the Company and (b) the director is a "disinterested person" as such term is
defined in Rule 16b-3 promulgated under the Securities Exchange Act of 1934 (the
"Exchange Act") or any similar rule which may subsequently be in effect
("Rule 16b-3").

1.3    Shares Subject to the Plan.    Shares of stock covered by awards under
the Plan may be in whole or in part authorized and unissued or treasury shares
of the Company's common stock or such other shares as may be substituted
pursuant to Section 4.2 ("Common Stock"). The maximum number of shares of Common
Stock, which may be issued for all purposes under the Plan, shall be 300,000
(subject to adjustment pursuant to Section 4.2).

ARTICLE II
STOCK AWARDS

2.1    Stock Awards.    Effective on the day after the date of each annual
meeting of the stockholders of the Company at which Directors are elected
("Annual Meeting"), commencing with the Annual Meeting in 1998, each Director in
office on adjournment of said meeting will automatically be awarded shares of
Common Stock which on the date of the Annual Meeting have a Fair Market Value of
$50,000 (the "Stock Award"). The Fair Market Value of the Stock Award shall be
increased to $75,000 beginning with the 2005 award payable immediately following
the 2005 Annual Meeting. A Director who is not initially elected at the Annual
Meeting shall receive an award for a pro rata portion of the Stock Award on the
day following his or her becoming a Director based on the number of months
remaining from such date until the anniversary date for the most recent Annual
Meeting of the Company divided by twelve.

2.2    Definition of Fair Market Value.    The term "Fair Market Value" unless
otherwise required by any applicable provision of the Internal Revenue Code of
1986, as amended, or any regulations issued hereunder shall mean, as of any
date, the closing price of the Common Stock as reported on the New York Stock
Exchange Composite Transactions List (or such other consolidated transaction
reporting system on which the Common Stock is primarily traded) for such day, or
if the Common Stock was not traded on such day, then the next preceding day on
which the stock was traded, as reported by such source as the Board of Directors
may select. If the Common Stock is not readily tradeable on a national
securities exchange or other market system, its Fair Market Value shall be set
under procedures established by the Board of Directors on the advice of an
investment advisor.

--------------------------------------------------------------------------------


ARTICLE III
DEFERRAL OF STOCK AWARDS

3.1    Deferral.    Each Director may elect to defer receipt of part or all of
any stock awards hereunder. Any such election must be made not less than 30 days
prior to the date on which an award is made. The deferred award will be credited
to an account established in the Director's name and held subject to the
following terms and conditions:

                (a)        If the Company pays a cash dividend with respect to
its Common Stock at any time while there is a balance in the Director's account,
the Company will determine the cash dividend which the Director would have
received had the Director been the actual owner of the number of shares shown in
the account at the time of the dividend payment. The Company will then determine
the additional shares of Common Stock that could have been purchased with the
dividend at the fair market value of the stock on the date of dividend payment
and add this number to the Director's account.

                (b)        The number of whole shares in a Director's account at
the time the Director terminates service on the Board shall be delivered in a
lump sum on the February 15 following the year in which the Director terminates
Board service or in no more than ten equal annual installments commencing on the
February 15 following the year in which the Director terminates Board service in
accordance with the Director's original or amended deferral election. The value
of any fractional shares shall be paid in cash upon termination. A Director may
amend an election with respect to the manner of the delivery of shares at any
time up to six months prior to the date of termination of service.

                (c)        If a Director dies or becomes legally incapacitated,
the Company will deliver the shares to the persons designated by the Director by
a writing filed with the Company.

                (d)        The Company's obligations with respect to the
deferred stock awards shall not be funded or secured in any manner nor shall the
Director's right to receive shares be assignable or transferable voluntarily or
involuntarily except as expressly provided herein. However, nothing shall
prevent the Company from establishing a rabbi trust to provide a Director
additional assurance that the shares subject to a deferred award will be
delivered in a timely fashion in accordance with the Director's election.

ARTICLE IV
MISCELLANEOUS PROVISIONS

4.1    Nontransferability.    No shares awarded under the Plan shall be sold for
a period of six months and one day after the date of the award.

4.2    Adjustments Upon Certain Changes.    If any of the events described in
Sections 13.1 or 13.2 of the Company's 1997 Incentive Compensation Plan shall
occur, the number of shares authorized by the Plan, shall be automatically
adjusted on the same basis to give the proper effect to such change so as to
prevent the dilution or enlargement of the shares available under Section 1.3
hereof.

4.3    Amendment or Discontinuation of Plan.    The Board of Directors may amend
the Plan at any time or suspend or discontinue the Plan at any time, but no such
action shall adversely affect any prior award; provided that this Plan may not
be amended more frequently than once every six months and no amendment shall be
adopted which would result in any Director losing his or her status as a
"disinterested" administrator under Rule 16b-3 with respect to any employee
benefit plan of the Company or result in the Plan losing its status as a
protected plan under Rule 16b-3.

4.4    Plan Not Exclusive.    The adoption of the Plan does not supersede the
1995 Nonemployee Director Stock Option Plan and shall not preclude the adoption
by appropriate means of any other stock or other compensation plan for
Directors.

4.5    Other Provisions; Securities Registration.    The grant of any award
under the Plan may also be subject to other provisions as counsel to the Company
deems appropriate, including, without limitation,

--------------------------------------------------------------------------------


such provisions as may be appropriate to comply with federal or state securities
laws and stock listing requirements.

4.6    Rights of Directors.    Nothing in the Plan shall confer upon any
Director any right to serve as a Director for a period of time or to continue
his or her present or any other rate of compensation.

4.7    Requirements of Law; Governing Law.    The awarding and the issuance of
shares of Common Stock shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The Plan, and all agreements hereunder,
shall be construed in accordance with and governed by the laws of the State of
Delaware.

4.8    Effective Date.    The Plan was approved by the holders of a majority of
the votes of all shares present, or represented, and entitled to be cast on the
matter at the 1996 Annual Meeting, became effective as of such Annual Meeting.
No grants shall be made hereunder after May 31, 2006.

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.10



TRIBUNE COMPANY 1996 NONEMPLOYEE DIRECTOR STOCK COMPENSATION PLAN (As amended
and restated effective December 9, 2003)
